Citation Nr: 0830979	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a motor 
vehicle accident, to include neck and right shoulder pain, 
headaches, tingling in the head, right hip pain, generalized 
right side pain, numbness of the head and septal deviation 
repair.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which declined reopening of the 
veteran's claim for service connection for residuals of a 
motor vehicle accident.  

The veteran testified before the undersigned at a July 2007 
hearing and before a Decision Review Officer in October 2006 
at the RO.  Transcripts have been associated with the file.

The motor vehicle accident residuals issue on appeal was 
adjudicated by the RO as a petition to reopen on the basis of 
new and material evidence.  Under 38 C.F.R. § 3.156(c), where 
new evidence is submitted, consisting of pertinent 
supplemental service department report, after a decision has 
become final, the former decision will be reconsidered 
without regard to the provisions relating to new and material 
evidence.  The veteran brought a prior claim for service 
connection for motor vehicle accident residuals, which was 
denied by the RO in May 1984.  The National Personnel Records 
Center supplied the RO with a large number of service 
personnel records in March 2005.  As these service personnel 
records were clearly not of record at the time of the 
original rating decision denying the claim for service 
connection for motor vehicle accident residuals, the Board 
finds that the criteria of 38 C.F.R. § 3.156(c) have been 
satisfied.  Reconsideration is warranted.  See Vigil v. 
Peake, 22 Vet. App. 63 (2008).  The issue has been 
recharacterized to reflect this result.  The RO had reopened 
and reconsidered the instant claim on the merits in the 
August 2004 Statement of the Case (SOC) and the June 2007 
Supplemental SOC, and the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDING OF FACT

The preponderance of the evidence is against incurrence of 
disabilities resulting from a motor vehicle accident during 
service.


CONCLUSION OF LAW

Residuals of a motor vehicle accident, to include neck and 
right shoulder pain, headaches, tingling in the head, right 
hip pain, generalized right side pain, numbness of the head 
and septal deviation repair, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he has a variety of ailments, 
including neck and right shoulder pain, headaches, tingling 
in the head, right hip pain, generalized right side pain, 
numbness of the head and septal deviation repair, as a result 
of an inservice motor vehicle accident.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has alleged that his disabilities are the result 
of a truck accident that occurred during service.  The 
veteran has testified that sometime in late 1971 or early 
1972, he was riding in the bed of a truck, which flipped over 
in a corner.  He claims that he was driven headfirst into the 
ground with the truck over him.  At the time, the veteran was 
stationed at Marine Corps Air Station (MCAS) Yuma, Arizona.  
The accident allegedly occurred on base near the light 
bombing range.  The driver and two other passengers were 
airlifted to the base hospital.  The veteran was driven 
there.

The veteran's service treatment records do not reflect this 
incident.  There is no record of any such accident in his 
personnel records.  The RO also requested records from the 
Yuma base hospital, the Naval Criminal Investigative Service 
and any morning reports, in addition to his personnel 
records.  No record of an accident involving the veteran 
could be located.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In accordance with the decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006), the Board concludes that 
the lay evidence presented by the veteran concerning truck 
accident is credible and ultimately competent, regardless of 
the lack of contemporaneous evidence.  However, such evidence 
does not relieve the requirement that there be some evidence 
of a nexus to service.  For service connection to be 
established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).

Given the nature of the accident and the veteran's 
description of his involvement, the Board would expect a 
medical workup following the accident to exist somewhere in 
the record.  As discussed, there is no mention of the 
accident in the veteran's records and no supporting 
documentation can be had from the hospital or the base 
investigative service.  The veteran's service treatment 
records reflect that no physical abnormalities were noted at 
his separation examination in May 1972.  While the veteran is 
competent to report that a truck accident occurred, there is 
no evidence that the veteran suffered a disability resulting 
from it.  

During testimony before the undersigned, the veteran also 
testified that his right hip disability may be the result of 
a right hip injury he suffered during basic training.  He 
stated that he was kept out of physical training for a week 
and a half as a result of the injury.  As with the truck 
accident there is no record of a hip injury or restricted 
training as a result of a training accident of any sort.  
Again, the separation examination is clear and his complained 
of disability did not manifest for many years after service.  

Prior to the veteran's original claim, he sought medical 
treatment for sternal chest pain in 1977 and 1978 from the 
Virginia Mason Hospital.  These records appear incomplete, 
but the references within them point to an onset of chest 
pains about nine months prior to the veteran's initial visit 
in March 1978.  A physical examination at that time included 
a HEENT (Head, Eye, Ear, Nose and Throat) that did not 
identify a nasal deviation.  No other disabilities are 
mentioned.  

The veteran had nasal surgery in 1983, just prior to his 
original claim.  The treatment records show a "severe" 
right side spur, which was corrected during the surgery.  
There is no reference to onset or etiology in these records.  

When the veteran brought his prior claim for service 
connection in 1983, he was provided with a set of 
examinations for his claimed residuals, at the time listed as 
sensitivity on the right side of his face and upper right 
teeth, cracking right jaw, sometimes causing earache and 
substernal chest pain.  Following the examination of the 
veteran's head, including x-ray studies, no residuals could 
be attributed to a 1972 accident.  The veteran's ear, nose 
and throat examination noted the 1983 surgery to correct a 
nasal problem that the veteran attributed to the accident.  
The examiner attributed the veteran's right jaw, tooth and 
face discomfort to a temporal mandibular joint problem, 
possibly due to personal marital problems.  The veteran's 
chest pain was attributed to a history consistent with 
chronic osteochondritis of the sternum.  An x-ray study 
identified a possible lesion on the sternum.  

The Board notes that many of the veteran's current complaints 
were not present during the 1984 evaluation.  The veteran's 
complaints of neck and right shoulder pain, headaches, 
tingling in the head, right hip pain, generalized right side 
pain, and numbness of the head did not appear in the 
veteran's original filing and were not brought up during the 
veteran's examinations.  

The claims file is without evidence that the veteran's 
claimed residual disorders for years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  The 1984 examination report 
stating that the septal deviation occurred because of the 
accident appears to copy down the veteran's account of the 
accident without comment, particularly regarding the 
additional medical evidence just outlined regarding the 
development of the septal deviation and the corrective 
surgery.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence".  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is, in short, no competent medical evidence that the 
veteran had such injuries during service, no finding of 
medical disorder for years after service and no medical 
evidence relating his disorders to the truck accident.  The 
Board finds that the preponderance of the evidence is against 
incurrence of disabilities resulting from a motor vehicle 
accident during service.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the veteran's claim, letters 
dated in April, September and October 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Notice was renewed 
in December 2004, March 2005 and April 2007.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran indicated that he had septal deviation 
repair surgery at the Overlake Hospital in 1983.  A records 
request was returned with a note indicating that Overlake's 
records showed no treatment of the veteran.  The Board notes 
that the treatment and surgical notes of his septal deviation 
repair were associated with the claims file following his 
original filing in 1983.  There is no harm.  

The veteran has indicated that further records are available 
through the Social Security Administration (SSA).  Records in 
the possession of Federal agency that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The veteran has submitted an earnings summary 
generated by the SSA that shows full employment through 2001, 
with diminished earnings thereafter.  There is no indication 
that the veteran sought SSA benefits prior to 2002.  The 
Board has denied the claim for service connection for lack of 
evidence of inservice incurrence, and no amount of evidence 
of current treatment will alter the outcome of this case.  
Any error in not obtaining these records is therefore 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  

The veteran, through his representative, has requested 
several additional records searches.  In particular, the 
veteran asked that the RO request any relevant records from 
the Yuma Hospital, the Naval Criminal Investigative Service 
and any morning reports, in addition to his personnel 
records.  The National Personnel Records Center indicated 
that the Yuma hospital had no records and that the Marine 
Corps, the veteran's service branch, did not keep morning 
reports.  The NCIS responded that no records of a truck 
accident on base at NAS Yuma during the relevant time period.  
The veteran was notified of these responses in March 2005 and 
April 2007 letters.  As discussed in the Introduction, the 
veteran's service personnel records were associated with the 
file.  There are no identified records outstanding on the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for residuals of a motor 
vehicle accident, to include neck and right shoulder pain, 
headaches, tingling in the head, right hip pain, generalized 
right side pain, numbness of the head and septal deviation 
repair, is denied.  




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


